internal_revenue_service department of the treasury index number washington dc person to contact telephone nymber refer reply to cc dom p si 6-plr-117305-98 date jul date date date date date date date of yo plr-117305-98 this letter responds to a letter dated september and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 sec_702 and sec_708 of the internal_revenue_code facts the facts as represented by p and p's authorized representative are as follows p is a limited_partnership x is the sole general_partner of p x and y are the limited partners in p c and d x is wholly-owned by a ais wholly-owned by b b is owned by p is the assignee of a contract dated date for the construction of a facility that is to produce a solid synthetic_fuel from coal fines using the process described below the construction_contract is valid under state law and provides for liquidated_damages of at least five percent of the cost of the facility facility to be constructed a completion date and a maximum price the facility was placed_in_service on date it also includes a description of the p represents that x acquired its limited_partnership_interest pursuant to a purchase agreement dated date as amended on date for the limited_partnership_interest x agreed to pay a fixed dollar amount at closing and a fixed dollar amount per ton of fuel produced by the facility through date x acquired its general_partnership interest pursuant to a purchase agreement dated date for the general_partnership interest x agreed to pay a fixed dollar amount y acquired its limited_partnership_interest on date as the result of the conversion of a portion of an existing construction loan from y acquisition of the limited_partnership_interest and general_partnership interest was consummated on date occurred p represents that a termination under sec_708 b x’s x operates and maintains the facility x will be paid costs plus percent x will acquire the coal fines for the facility on the spot market on behalf of p market the fuel produced by the facility on the spot market on behalf of p the fuel will be sold to unrelated utilities power generators and other third party coal users x will also in the first_phase of the production process fine coal screenings are crushed to a uniform size feedstock material for processing by the facility crushed feedstock material is conveyed to a high speed mixer designed to homogenize the material prior to the application of the binder material the sized homogenous feedstock material is then mixed in a high speed paddle type mixer with a customized in the next phase oe y plr-117305-98 3s blend of chemically reactive aromatic hydrocarbons ie co-reactants these customized co-reactants consist of high viscosity high molecular weight oxygen deficient aromatic molecules prior to mixing the co-reactants are heated up to degrees fahrenheit in the final phase of production the mixture of feedstock material and co-reactants is subjected to pressures of between pounds per square inch by passing through a hydraulically driven roll type briquetter p has had experts conduct numerous tests on fuel produced from coal fines using the process by the preponderance of these tests' results p and p's authorized representative represent that there is a significant chemical difference between the fuel produced by the process and the coal fines from which the fuel was made and that any fuel for which the credit will be claimed in the future will also result from a significant chemical change in the coal fines from which the fuel is made sec_5 of the amended and restated agreement of limited_partnership the agreement provides that all items of partnership income gain deduction loss and credits except as otherwise specified shall be allocated to the partners in accordance with their partners’ percentages sec_5 c of the agreement provides that all credits against federal_income_tax with respect to the partnership's operations or property shall be allocated among the partners in accordance with their partners’ percentages for the period during which the event giving rise to the credit occurred n particular sec_29 credits shall be allocated among the partners in accordance with their partners’ percentages at the time of the sale of the solid synthetic_fuel giving rise to the credits sec_2_1 of the agreement provides that the term partners’ percentages means the percentage in interest of the partners in p set forth on exhibit a annexed to the agreement as such percentages may be adjusted from time to time ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barre -of-oil equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks ye plr-117305-98 in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 c former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the representations of p and p's authorized representative including the preponderance of p's test results we agree that the fuel to be produced in p's facility using the enumerated process on the coal fines will result from a significant chemical change in coal transforming the coal fines into a solid synthetic_fuel from coal because p will own the facility and because x on behalf of p will operate and maintain the facility we conclude that p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request sec_29 defines barrel-of-oil_equivalent with respect to any fuel as that amount of the fuel which has a btu content of million except that in the case of qualified_fuels described in sec_29 c the btu content shall be determined without regard to any material from a source not described in sec_29 sec_29 defines barrel to mean united_states gallons as required by sec_29 the btu content of the qualified_fuel produced and sold by p must be determined without regard to any material other than coal this means that the btu content of the qualified_fuel attributable to any binder material must be disregarded for purposes of calculating the sec_29 credit ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 sec_29 provides that for oo z3 plr-117305-98 purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 f shall be applied by substituting date for date acontract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date includes such essential features as a description of the facility to be constructed a completion date and a maximum price law and that the contract provides for liquidated_damages of at least five percent of the cost of the facility therefore the contract is a binding written contract for purposes of sec_29 it is represented that the contract is binding under applicable ruling_request to qualify for the sec_29 credit the facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when p’s facility was placed_in_service ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation yy plr-117305-98 sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 of the income_tax regulations provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 ii provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capita accounts thus these allocations cannot have economic_effect under sec_1_704-1 ii b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable if a partnership expenditure whether or not - based on the information submitted and the representations made we conclude that assuming the solid synthetic_fuel produced qualifies for the sec_29 credit the credit will be allowed to p and the credit may be passed through to and allocated to the partners of p under the principles of sec_702 in accordance with each partner's interest in p as of the time the tax_credit arises we express no opinion however regarding how the partners’ interests in p are determined ils plr-117305-98 ’ ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in- service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore although the sec_708 termination of the predecessor partnership to p resulted in a deemed transfer of assets to a new_ partnership p this termination of the predecessor partnership and formation of a new partnership did not affect when the facility was placed_in_service for purposes of sec_29 the termination of the predecessor partnership under sec_708 will not preclude p from taking the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ly plr-117305-98 conclusions accordingly based on the representations of p and p's authorized representative we conclude as follows p with use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person the btu content of the qualified_fuel produced and sold by p will be determined without regard to any material from a source not described in sec_29 as required by sec_29 the contract for construction of the facility constitutes a binding written contract within the meaning of sec_29 p's facility is placed_in_service for purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce qualified_fuel as provided in sec_1_46-3 and sec_1_167_a_-11 we express no opinion on when the facility was placed_in_service the credit allowed under sec_29 may be passed through to and allocated among all the partners in p in accordance with the principles of sec_702 and the termination of the predecessor partnership to p under sec_708 b will not preclude p from taking the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when p's facility was placed_in_service for purposes of sec_29 or how the partners’ interests in p are determined this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 xo plr-117305-98 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p’s authorized representative sincerely yours cql p home charles b ramsey branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes u8
